Exhibit 12.2 Union Electric Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 3 Months Ended Year Ended March 31, December, 31 2008 2007 Net income from continuing operations $ 64,470 $ 341,966 Less- Income from equity investee 10,948 54,545 Add- Taxes based on income 29,112 139,782 Net income before income taxes and income from equity investee 82,634 427,203 Add- fixed charges: Interest on long term debt(1) 43,289 203,456 Estimated interest cost within rental expense 739 2,540 Amortization of net debt premium, discount, and expenses 1,456 5,634 Total fixed charges 45,484 211,630 Earnings available for fixed charges 128,118 638,833 Ratio of earnings to fixed charges 2.81 3.01 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,485 5,941 Adjustment to pre-tax basis 671 2,429 2,156 8,370 Combined fixed charges and preferred stock dividend requirements $ 47,640 $ 220,000 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 2.68 2.90 (1)Includes FIN 48 interest expense
